This is a Non-Final office action for serial number 17/030151.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adjusting segment must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 10, 11 and 12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Reimers 4,676,464. Reimers discloses a fixing device adapted to be mounted on a golf bag; the golf bag 3having a bag body and a stand assembly; the fixing device being a band (36) and 4comprising: 5a bag body end (near 38) adapted to be mounted on the bag body; and 6a stand end (39) adapted to be mounted on the stand assembly; a maximum 7distance between the stand end and the bag body end being selectively fixed so 8that the fixing device is capable of making the stand assembly unable to pivot 9away from the bag body when the maximum distance between the stand end 10and the bag body end is fixed; in regards to claim 6, t19he fixing device as claimed in claim 1, wherein 20the bag body has a strap assembly (34); and 21the bag body end (near 38) of the fixing device is adapted to be mounted on the 22strap assembly of the bag body; in regards to claim 10, a21 golf bag comprising: 22a bag body (19) ; 23a stand assembly (28/29); an end of the stand assembly pivotally mounted on an outer surface of the bag body; 13 at least one fixing device connected to the bag body (near 38) and connected to  the stand assembly (39); each of the at least one fixing device being a belt and 3having 4a bag body end (near 38) mounted on the bag body; and 5a stand end (39)mounted on the stand assembly; a maximum distance 6between the stand end and the bag body end being selectively fixed so that each 7of the at least one fixing device is capable of making the stand assembly unable 8to pivot away (figure 1) from the bag body when the maximum distance between the 9stand end and the bag body end is fixed; in regards to claim 11, 10 wherein 11the stand assembly has 12two stands (28/29); each of the stands being a rod; an end of each of the 13stands pivotally mounted on the outer surface of the bag body; 14two stand retracting devices (left 39 and right 39) respectively connected to the two 15stands and being flexible; the two stand retracting devices configured to make 16the two stands abut on the outer surface of the bag body; 17an amount of the at least one fixing device is two, and the stand ends of 18the two fixing devices are respectively mounted on the two stands; in regards to claim 12, 19wherein 20the bag body has 21a main body (19); and 22a strap assembly (34)connected to the main body; the bag body end of 23the at least one fixing device mounted on the strap assembly.  
Claim(s) 1, 6, and 10-15 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by McDonald 1,880,351. McDonald discloses in regard to claim 1, a fixing device adapted to be mounted on a golf bag; the golf bag 3having a bag body (1) and a stand assembly (10); the fixing device being a band (11/12) and 4comprising: 5a bag body end (13) adapted to be mounted on the bag body; and 6a stand end (end of 11 attached to 10) adapted to be mounted on the stand assembly; a maximum 7distance between the stand end and the bag body end being selectively fixed so 8that the fixing device is capable of making the stand assembly unable to pivot 9away from the bag body when the maximum distance between the stand end 10and the bag body end is fixed (see figure 1); in regards to claim 6, 19wherein 20the bag body has a strap assembly (2) ; and 21the bag body end (13) of the fixing device is adapted to be mounted on the 22strap assembly of the bag body; in regards to claim 10, 21a golf bag comprising: 22a bag body (1); 23a stand assembly; an end of the stand assembly (10) pivotally mounted on an outer surface of the bag body; 13at least one fixing device (12/13) connected to the bag body (1) and connected to  the stand assembly (10); each of the at least one fixing device being a belt and 3having 4a bag body end mounted on the bag body; and 5a stand end (end of 11 attached to 10) mounted on the stand assembly; a maximum distance 6between the stand end and the bag body end being selectively fixed so that each 7of the at least one fixing device is capable of making the stand assembly unable 8to pivot away from the bag body when the maximum distance between the 9stand end and the bag body end is fixed (figure 1); in regards to claim 11, 10wherein 11the stand assembly has 12two stands (left 10 and right 10); each of the stands being a rod; an end of each of the 13stands pivotally mounted on the outer surface of the bag body; 14two stand retracting devices (12 and 12’) respectively connected to the two 15stands and being flexible; the two stand retracting devices configured to make 16the two stands abut on the outer surface of the bag body; 17an amount of the at least one fixing device is two, and the stand ends of 18the two fixing devices are respectively mounted on the two stands; in regards to claim 12, 19wherein 20the bag body has 21a main body; and 22a strap assembly (2) connected to the main body; the bag body end of 23the at least one fixing device mounted on the strap assembly; in regards to claim 13, wherein 141 the bag body has a main body; and 3a strap assembly (2) connected to the main body; the bag body end of 4the at least one fixing device mounted on the strap assembly; in regards to claim 14,5 wherein 6the strap assembly has 7a strap; and 8the bag body end of the at least one fixing device is mounted on the 9strap; in regards to claim 15, 10wherein 11the strap assembly has 12a strap; and 13the bag body end of the at least one fixing device is mounted on the 14strap.  

Allowable Subject Matter
Claims 2-5, 7, 8, 9, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional golf bag devices including straps and/or fixing devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631